DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed a Reply on 20 July 2022 that:
Amended the title to be more indicative of the claimed invention thereby overcoming the title objection;
Replaced the abstract such that it is a more concise statement of the technical disclosure thereby overcoming the abstract objection;
Amended claim 1 to include structural elements (processors and memories) which is sufficient structure to perform the recited functions thereby overcoming the 112(f) claim interpretations;
Amended claims 1, 4, 5, 8, and 11 to resolve all of the indefiniteness issues raised in the first office action thereby overcoming the 112(b) rejections; and
Substantively amended independent claims 1, 12, and 13 in a manner that distinguishes over the prior art as further explained below.
Response to Arguments
	Applicant’s arguments filed 20 July 2022 with respect to the prior art rejections have been fully considered and are persuasive.  Therefore, the prior art rejections have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tozuka (US 2015/0245009) is the closest prior art and was applied in the first office action.  
In regards to claim 1, Tokuza discloses 
a first obtaining unit configured to obtain data on a face orientation of an evaluation area on the target object {subject/target object 18 has or is approximated with a polyhedral shape with predetermined angles (face orientations) as per [0061]-[0067] while [0079]-[0082] disclose obtaining illumination geometric conditions that include illumination angle of the subject/target object 18, geometric positional information (geometric arrangement relationships for determining the geometric positional relationships of the light source, subject 18, and camera 16 when photographing the subject 18 which also reads on the face orientation.  Condition determination unit 26 acquires/obtains this information per [0080]-[0085].  As to “evaluation area” see target object generally particularly the area being imaged; alternatively, see the “analysis region” in [0157]-[0167]}; and
an output unit configured to output the color information on the reference object to an evaluation unit configured to evaluate an appearance of the target object {selection unit 28 outputs color profile of the target/subject object as per abstract, [0024]-[0025], [0074]-[0076], [0148].  Alternatively, see color profile creation unit 68 which outputs a color profile as per [0189]}.
As to the second obtaining unit, however, Tokuza discloses that the reference object 20 has a matching/identical polyhedral shape with predetermined angles (face orientations) as per [0064]-[0068], [0073]-[0076].   See also [0157]-[0167] wherein the inclination angle (face orientation) of the reference object 20 is measured/obtained.  Moreover, color profiles are associated with the illumination geometric conditions, which include face orientations, such that a color profile is including reference colorimetric values are stored for each angle (face orientation) as per [0090]-[0096], [0181]. In other words, Tozuka tracks the geometric arrangement relationships of the reference object and target object while using a reference object that is the same size, shape (e.g. Polyhedron reference 20, [0061]-[0067], [0157]), and face orientation as the target object (subject 18) such that a color profile for the matching geometric positional arrangement (face orientation difference smaller than threshold) is used to evaluate and correct target object color. See also [0145]-[0150] in which combinations of geometrical positional information is stored in a condition list DB 421 and interpolated when there is no matching condition (face orientation greater than threshold).
Neither Tokuka nor the other prior art of record, however, discloses
a control unit configured to make the image capturing unit stop capturing the image of the reference object based on the data of the face orientation in combination with a second obtaining unit configured to obtain color information on the reference object for a case where a difference between the face orientation of the evaluation area and a face orientation of the reference object is smaller than a threshold in combination with the other limitations of amended claim 1.  
Gottwals (US 2014/0232879 A1) was discovered during the update search and discloses a relevant color chart reproduction method in which the angular misalignment of the chart is detected such that the user is guided to align the chart before a picture is taken. See Figs. 5, 6, [0076]-[0083] but there is no target object, only the color chart such that the angular difference is not between a face orientation of an evaluation area of the target object and a face orientation of the reference object (color chart).
Independent clams 12 and 13 are allowable because they each recite language parallel to that found in claim 1.  Claims 3-11 are allowable due to their dependency upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486